Citation Nr: 1643947	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  16-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to include back injury with advanced lumbar arthritis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from January 1957 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Additional evidence was added to the claims file subsequent to the statement of the case issued in April 2016.  As the Board is granting the appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

A low back disorder, currently manifested by degenerative arthritis of the spine and spinal stenosis, is shown to have been incurred coincident with injuries during service. 


CONCLUSION OF LAW

The criteria to establish service connection degenerative arthritis of the spine and spinal stenosis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that a current low back disorder is the result of an injury during service.  In an April 2015 statement, he detailed that he tripped over a tie-down cable during service while moving backward under the wing of a jet aircraft.  He fell onto the concrete onto his spine.  His spine was sore for a while, and it continued giving him trouble after he was discharged. 
A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion

Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that a current back condition has been diagnosed.  This was confirmed most recently by a VA examination conducted in June 2015 as degenerative arthritis of the spine and spinal stenosis.  Accordingly, the existence of a present disability is established.  

Next, it is not reasonably in dispute that the Veteran was injured during service.  He was treated in February 1957 for a twisted back (no details given).  He seen again in February 1958 for back strain after lifting the day prior; the injury was to the "same area," and was "better than last time, but quite painful at night."  

As indicated, the Veteran has more recently described an injury where he tripped and fell over a tie-down cable in August 1960.  This injury is not documented in the service treatment records (STRs).  Thus, it is not clear if this was a third injury, or whether he is misremembering the date of the February 1958 injury.  In either event, the STRs establish injuries to the back during service and the Veteran's recollection is consistent with the circumstances of his service.  Accordingly, an in-service injury is established.  

Finally, the on the question of whether the Veteran's current low back disorder is related to the injuries during service, there is some conflicting evidence.  

Favorable to the claim, the Veteran himself has credibly indicated that he has had ongoing back pain since service, which tends to show recurrent symptoms even if not documented by treatment records over the years.  Also favorable, a private orthopedic surgeon wrote in a March 2015 statement that it was his "considered opinion that, in all medical probability, the initial causative agent for [the Veteran's] current advanced lumbar arthritis is related to his back injury of 1960."

In conflict with this favorable evidence, a VA examiner who is a physician's assistant reached a negative opinion in June 2015, indicating that the Veteran's back condition was less likely as not related to service.  This was because it was thought the in-service injuries were acute and that the Veteran's age is the most common risk factor.

Overall, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the private orthopedic surgeon's opinion on the nexus element.  The Board is especially persuaded by the orthopedic surgeon's opinion as a medical professional in that field would have particular expertise over that of the VA examiner, who is a physician's assistant.  

Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.  Accordingly, a nexus between the current low back condition and the injuries during service is established when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a low back disorder, currently manifested by degenerative arthritis of the spine and spinal stenosis, is warranted



ORDER

Service connection for degenerative arthritis of the spine and spinal stenosis is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


